Title: From James Madison to Carlos Martínez de Yrujo, [3] March 1804
From: Madison, James
To: Yrujo, Carlos Martínez de



Sir,
Department of State March [3] 1804.
It gives me pleasure to find by your letter of the 1st instant, that you did not intend by any thing in that of Feby 23d to detract from the rights of the United States, or to be regarded as an Organ in any degree of the views of other Nations towards them. In justice nevertheless to the observations contained in mine of the first instant, I cannot admit that they did not result from the apparent import of the expressions which you had employed.
Be so good, Sir, as to review the expressions with more leisure than might be allowed by the short interval taken for your last letter, and you will certainly not dissent from this opinion. Dismissing all minute Criticisms, the meaning which clearly offers itself is, that the United States were called upon to take the most decisive measures for restricting a trade from their ports to a French territory, and that as one of the motives thereto they were admonished of the support which some of the first Nations of Europe could not fail to give to the demand of his Catholic Majesty.
The peremptory terms in which this demand was made, as from Spain herself, (La Espana reclama las medidas mas desesibas a este efecto, &c.) would sufficiently explain the “manner,” of which it was thought proper “to say nothing”; and the strong terms in which the support expected by his Catholic Majesty, from some of the first powers of Europe was presented (y qe no puede menos de recivir el apoyo de las naciones interesades en las medidas qe.) could not be otherwise understood than as an intimation, though not a direct assertion, that Spain would be seconded in her object by those nations.
Taking the intimation in any sense which the terms will bear, it is impossible not to see in it the appearance of an experiment to awe the Counsels of the United States, by presenting to their attention the power and policy of other nations; nor less impossible to reconcile such an experiment, either with the respect due to those nations, if the reference to them was without their privity, or with the respect due to the United States, who ever ready to listen to justice and reason ought to be presumed the less so to yield to the influence of less honorable considerations.
In proof of the want of attention to the rights of the United States, ascribed to the demand in your first letter, I shall leave to your own construction the following terms of it, “Spain requires the most decisive measures for this purpose, authorised to do so by the sacred right of self defence” (fundada in al [sic] dro sagrado de su propria defensa). The demand is here addressed not to the friendship or the interest of the United States. It is founded on the assertion of an absolute right on the part of Spain; and consequently denies the right of the United States to decline a compliance with the demand. It amounts in fact to a declaration, that the United States are bound not only to abandon to Spanish authority their Citizens trading to a French territory; but moreover to co-operate with Spain against them by positive and compulsive acts.
You understand too well, Sir, the law of Nations not to be aware that were Spain at war with France she would have no right to make such a demand. Not being at war, she has no right on the subject.
I do not enter into the plea of self preservation interposed in this case; because a plea superseding all law and all right cannot be urged without an extremity of danger, which can the less be admitted as being incompatible with the conduct observed by Spain herself thro’ the course of events in St Domingo. I must observe however that there was the less occasion for bringing into view the example of putting poignards into the hands of Assassins, or torches into those of Incendiaries; since the prohibitory measures required from the United States related not only to munitions of war, but to provisions also, in the proper sense of the word, to wit articles of subsistence (municiones de boca) which by no figure of Rhetoric can be called either torches or poignards. I must further observe that altho’ in one place it is stated to be the object of His Catholic Majesty to solicit from the United States the precautions which their Government may judge necessary, it is in other places signified that Spain does not consider herself as neutral in relation to St Domingo; and that under the analogy of keeping poignards and torches from Assassins and Incendiaries, she will be authorised and even obliged to superintend the Commerce of American Citizens on the high seas, and consequently to make herself a judge where France or her enemies have the sole right of interfering and deciding. And finally, I must repeat that Spain cannot be regarded as having at the same time both neutral and belligerent rights; that much less can she be permitted as a neutral nation to extend the Claim to capture and condemn the trade of American Citizens, beyond the right belonging to a belligerent nation.
The candor and love of Justice which characterize His Catholic Majesty are pledges that His Catholic Majesty will not contend for so illigitimate a principle; more especially against the United States, who have given so many proofs of the value they place on his friendship, and of their disposition to strengthen all the ties which secure the harmony of the two nations. I have the Honor &&C.
(signed)   James Madison
 

   
   Tr (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1); Tr (NHi: Livingston Papers). Second Tr dated 3 Mar. 1804.



   
   “Spain demands the most decisive measures to this effect” (editors’ translation).



   
   “And which cannot help but receive support from all nations interested in the measures that” (editors’ translation).



   
   “Based on the sacred right of its own defense” (editors’ translation).


